Exhibit 10.2

PERKINELMER, INC.

2008 SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

 

(January 1, 2008)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Article 1

   PURPOSE AND INTENT    1

Article 2

   DEFINITIONS    2

Article 3

   ADMINISTRATION    11

Article 4

   PARTICIPATION    12

Article 5

   PLAN BENEFITS    13

Article 6

   VESTING    16

Article 7

   CHANGE IN CONTROL    17

Article 8

   FORFEITURE OF BENEFITS    18

Article 9

   AMENDMENT OR TERMINATION    19

Article 10

   CLAIMS PROCEDURES    20

Article 11

   GENERAL PROVISIONS    22



--------------------------------------------------------------------------------

Article 1

PURPOSE AND INTENT

PerkinElmer, Inc. maintains the PerkinElmer, Inc. 2008 Supplemental Benefits
Retirement Plan (the “Plan”) to increase the overall effectiveness of the
Company’s executive compensation program; to attract, retain and motivate
qualified senior executives; to provide retirement benefits more closely related
to Total Compensation; and to soften the financial impact of early retirement
for Participants. The Plan is intended to be “a plan which is unfunded and is
maintained by an employer primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees”
within the meaning of Sections 201(2), 301(a)(3) and 401(a)(1) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), and shall be
interpreted and administered in a manner consistent therewith.

This Plan is effective January 1, 2008, except that provisions implementing the
requirements of section 409A of the Internal Revenue Code of 1986, as Amended
(the “Code”) are effective January 1, 2005. Benefits accrued and vested under
the PerkinElmer, Inc. Supplemental Executive Retirement Plan (the “Old SERP”) as
of December 31, 2004 and not materially modified thereafter (the “Grandfathered
Benefits”) will be administered under the terms of the Old SERP. This Plan
replaces the Old SERP, which remains in existence solely to hold Grandfathered
Benefits. Those benefits formerly governed by the terms and conditions of the
Old SERP which are not Grandfathered Benefits and benefits accrued on or after
January 1, 2005 are administered under and governed by this Plan. This Plan is
intended to provide for deferred compensation that is subject to and compliant
with the requirements of section 409A of the Code and the guidance issue
pursuant thereto. The Plan shall be administered and interpreted to the extent
possible in a manner consistent with that intent.

 

1



--------------------------------------------------------------------------------

Article 2

DEFINITIONS

Whenever used herein, unless the context clearly indicates otherwise, the
following words and phrases shall have the meanings herein specified, and the
following definitions shall be equally applicable to both the singular and
plural forms of any of the terms herein defined. The masculine pronoun whenever
used herein shall include the feminine and neuter genders and the singular
number as used herein shall include the plural, and the plural the singular,
unless the context clearly indicates a different meaning.

 

2.1 Actuarial Equivalence means a benefit of equivalent value to the benefit
which otherwise would have been provided determined on the basis of the 1971
Group Annuity Mortality Table with no loading, and projected by Scale E, with a
one-year age setback for the Participant and a five (5) year age setback for any
Beneficiary, and on the basis of an interest rate of 7%. If a lump sum payment
is made pursuant to Section 7.4, the single sum present value shall be
calculated using the applicable interest rate and applicable mortality table
promulgated by the Code Section 417(e)(3) as in effect on the first day of the
calendar year.

 

2.2 Average Total Compensation means the average annual Total Compensation of a
Participant for the highest five (5) successive years of Credited Service for
which the Participant is directly compensated by the Company out of the last ten
(10) years of such Credited Service prior to age 65 or earlier Termination of
Employment.

 

2.3 Basic Plan means the PerkinElmer, Inc. Employees Retirement Plan under which
a Participant is entitled to receive benefits.

 

2.4 Basic Plan Benefit means the annual benefit payable under the Basic Plan in
the form of a straight-life annuity at the time of retirement or at age 65,
whichever benefit is greater.

 

2.5 Change In Control means an event or occurrence set forth in any one or more
of paragraphs (a) through (d) below (including an event or occurrence that
constitutes a Change in Control under one of such subsections but is
specifically exempted from another such subsection):

 

2



--------------------------------------------------------------------------------

  a. the acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”) (a “Person”) of beneficial ownership of any capital stock
of the Company if, after such acquisition, such Person beneficially owns (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) 20% or more of
either (A) the then-outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (B) the combined voting power of the
then-outstanding securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); provided,
however, that for purposes of this paragraph (a), none of the following
acquisitions of Outstanding Company Common Stock or Outstanding Company Voting
Securities shall constitute a Change in Control: (I) any acquisition directly
from the Company (excluding an acquisition pursuant to the exercise, conversion
or exchange of any security exercisable for, convertible into or exchangeable
for common stock or voting securities of the Company, unless the Person
exercising, converting or exchanging such security acquired such security
directly from the Company or an underwriter or agent of the Company), (II) any
acquisition by the Company, (III) any acquisition by any employee benefit plan
(or related trust) sponsored or maintained by the Company or any corporation
controlled by the Company, or (IV) any acquisition by any corporation pursuant
to a transaction which complies with subclauses (A) and (B) of subsection (c) of
this Section 2.5; or

 

  b.

such time as the Continuing Directors (as defined below) do not constitute a
majority of the Board (or, if applicable, the Board of Directors of a successor
corporation to the Company), where the term “Continuing Director” means at any
date a member of the Board (A) who was a member of the Board on the date of the
execution of this Agreement or (B) who was nominated or elected subsequent to
such date by at least a majority of the directors who were Continuing Directors

 

3



--------------------------------------------------------------------------------

 

at the time of such nomination or election or whose election to the Board was
recommended or endorsed by at least a majority of the directors who were
Continuing Directors at the time of such nomination or election; provided,
however, that there shall be excluded from this clause (B) any individual whose
initial assumption of office occurred as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents, by or on behalf of a
person other than the Board; or

 

  c. the consummation of a merger, consolidation, reorganization,
recapitalization or statutory share exchange involving the Company or a sale or
other disposition of all or substantially all of the assets of the Company (a
“Business Combination”), unless, immediately following such Business
Combination, each of the following two conditions is satisfied: (A) all or
substantially all of the individuals and entities who were the beneficial owners
of the Outstanding Company Common Stock and Outstanding Company Voting
Securities immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 50% of the then-outstanding shares of common
stock and the combined voting power of the then outstanding securities entitled
to vote generally in the election of directors, respectively, of the surviving,
resulting or acquiring corporation in such Business Combination (which shall
include, without limitation, a corporation which as a result of such transaction
owns the Company or substantially all of the Company’s assets either directly or
through one or more other entities) (such resulting or acquiring corporation is
referred to herein as the “Acquiring Corporation”) in substantially the same
proportions as their ownership, immediately prior to such Business Combination,
of the Outstanding Company Stock and Outstanding Company Voting Securities,
respectively; and (B) no Person beneficially owns, directly or indirectly, 20%
or more of the then outstanding shares of common stock of the Acquiring
Corporation, or of the combined voting power of the then-outstanding securities
of such corporation entitled to vote generally in the election of directors
(except to the extent that such ownership existed prior to the Business
Combination); or

 

4



--------------------------------------------------------------------------------

  d. approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

 

2.6 Committee means the Compensation and Benefits Committee of the PerkinElmer,
Inc. Board of Directors, or any successor committee charged with responsibility
relating to compensation of the Company’s executive officers.

 

2.7 Company means PerkinElmer, Inc. and any subsidiary of which PerkinElmer,
Inc. controls 50 percent or more of the voting stock.

 

2.8 Credited Service shall be determined in accordance with the following:

 

 

a.

A Participant shall accrue a full year of Credited Service for each year in
which he has at least 2,080 Hours of Service. In any year in which a Participant
has less than 2,080 Hours of Service, the Participant shall be deemed to
complete  1/12 of a year of Credited Service for each 173 1/3 Hours of Service
completed during such year.

 

  b. Service with a company other than the Company may, at the discretion of the
Committee, be deemed to be Credited Service.

 

  c. If a Participant who has completed ten (10) or more Years of Service
becomes a Disabled Participant, the period of disability up to age 65 shall be
counted as Credited Service regardless of whether the Participant remains in the
employ of the Company.

 

  d. A Participant shall in no event be deemed to accrue more than one full year
of Credited Service with respect to any year.

 

  e. If the Participant was an Employee of the Company, terminated his
Employment and is rehired, the following rules shall apply in determining his
years of Credited Service:

 

  (i) in the case of a Participant who had five (5) or more Years of Service,
his years of Credited Service accrued during his prior period of Employment
shall be reinstated as of the date of his re-employment; and

 

5



--------------------------------------------------------------------------------

  (ii) in the case of a Participant whose Employment terminated before
completing five (5) Years of Service, his years of Credited Service accrued
during his prior period of Employment shall be reinstated unless the
“Break-in-Service” exceeds the greater of: (a) five (5) years, or (b) the number
of prior Years of Service.

 

  f. If so provided in an employment agreement in effect between the Participant
and the Company, in the case of a Participant who receives payment of his Plan
Benefit following a Change in Control pursuant to Section 7.4, Credited Service
shall mean the Participant’s Credited Service as otherwise determined pursuant
to (a) through (e) above increased by three (3) additional years.

 

  g. If so provided in an employment agreement in effect between the Participant
and the Company, for purposes of calculating a Participant’s Plan Benefit
following his termination by the Company without cause, Credited Service shall
mean the Participant’s Credited Service as otherwise determined pursuant to
(a) through (e) above increased by the period of months or years provided in the
Participant’s employment agreement.

 

2.9 Disabled Participant means a Participant who incurs a physical or mental
condition which, as determined by the Federal Social Security Administration,
renders the Participant eligible to receive disability benefits under Title II
of the Federal Social Security Act, as amended from time to time.

 

2.10 Eligible Spouse means a person who was legally married to the Participant
on the date of retirement or, if not retired, the date of death.

 

2.11 Employee means any person employed by the Company or a Participating
Employer or a successor in a merger or other reorganization.

 

6



--------------------------------------------------------------------------------

2.12 Employment means service in the employ of the Company, or a successor in a
merger or other reorganization.

 

2.13 Executive Officer means an officer of the Company.

 

2.14 Hour of Service means an “hour of service” as defined in the Basic Plan.

 

2.15 Participant means an individual who participates in the Plan in accordance
with Article 4.

 

2.16 Participating Employer means PerkinElmer, Inc., and any affiliated employer
designated as a “participating employer” by the Committee.

 

2.17 Plan Benefit means the annual benefit payable in accordance with the Plan.

 

2.18 Plan Year means the calendar year.

 

2.19 Social Security Benefit means the estimated annual Primary Old Age
Insurance Amount which the Participant would be entitled to receive at
retirement under the Federal Social Security Act; provided, however, that the
Social Security Benefit for a Participant who dies or retires prior to age 65
shall be calculated on such date as if:

 

  a. the Participant will not receive any future wages which would be treated as
wages for purposes of the Federal Social Security Act; and

 

  b. the Participant had elected to begin receiving Social Security as of the
earliest age then allowable to the Participant under said Act.

 

2.20 Social Security Tax Base means the 35 year average of maximum wages upon
which Social Security taxes were based during each of the calendar years ending
with the calendar year in which the Employee reaches his Normal Retirement Date
(as defined under the Basic Plan), assuming no change in the Social Security
maximum taxable wage after the Employee’s Termination of Employment. In order to
determine the Social Security Tax Base for an Employee who works beyond his
Normal Retirement Date, it will be assumed that the Employee’s Normal Retirement
Date occurs in the year of termination.

 

7



--------------------------------------------------------------------------------

2.21 Specified Employee mean an employee of the Company or other Participating
Employer who, as of the date of the employee’s Termination of Employment, is a
key employee of the Company, meeting the requirements of Code section
416(i)(1)(A)(i), (ii) or (iii) (applied in accordance with the regulations
thereunder and disregarding Code section 416(i)(5)) at any time during the
12-month period ending on December 31. If an employee is a key employee as of a
December 31, the employee is treated as a key employee hereunder for the
twelve-month period commencing the subsequent April 1. In accordance with Code
section 416(i)(1)(A), no more than 50 people shall be treated as “officers”
within the meaning of Code section 416(i)(1)(A)(i).

 

2.22 Surviving Spouse Option means a 50% Joint and Survivor form of payment
under which a reduced amount shall be paid to the Participant during his
lifetime and the Eligible Spouse, if surviving at the Participant’s death, shall
receive a lifetime benefit equal to 50% of the reduced benefit which had been
payable to the Participant. The Surviving Spouse Option is the Actuarial
Equivalent of the Participant’s Plan Benefit had it been paid in the form of a
Lifetime Income Option.

 

2.23 Termination of Employment means, with respect to a Participant, the
earliest to occur of the following: (i) the date on which the level of bona fide
services the Participant is expected to perform after such date (whether as an
employee or as an independent contractor) would permanently decrease to no more
than 20 percent of the average level of bona fide services performed (whether as
an employee or an independent contractor) over the immediately preceding
36-month period (or the full period of services to the Company if the
Participant has been providing services to the Company less than 36 months);
(ii) the date immediately following a 6 month leave of absence, other than for a
disability, unless the Participant retains a right to reemployment under an
applicable statute or by contract; or (iii) the date immediately following a 29
month leave of absence for a disability, unless otherwise terminated by the
Company or the Participant, regardless of whether the employee retains a
contractual right to reemployment. “Termination of Employment” as defined herein
is intended to be interpreted consistently with “Separation of Service” within
the meaning of Treas. Reg. § 1.409A-1(h).

 

8



--------------------------------------------------------------------------------

2.24 Total Compensation means the total cash compensation in the form of base
salary paid to a Participant by the Company. Total Compensation shall also
include incentive awards under the PerkinElmer, Inc. Performance/Management
Incentive Program. Such incentive awards shall be taken into account for
purposes of this Section 2.24 as of the earliest date the Participant could have
elected to receive the incentive award in cash.

 

2.25 Years of Service shall be determined in accordance with the following:

 

  a. A Participant shall accrue a Year of Service for each Year in which he has
1,000 or more Hours of Service with the Company. Any Year in which the
Participant has less than 1,000 but more than 500 Hours of Service shall not
constitute a Break-in-Service but will not be considered as a Year of Service.
If in any Year, the Participant has less than 500 Hours of Service, he shall
incur a Break-in-Service.

 

  b. A Participant shall be considered as accruing Hours of Service in
accordance with his normal work week for each week:

 

  (i) while on an authorized leave of absence, if at or before the end of such
leave, the Participant returns to service, provided however, that a Participant
on a leave who fails to return to service at or before the end of such leave,
will be considered to have terminated his Employment as of the last day of
service with the Company. If, however, such failure to return was due to death,
disability, or retirement on his early or normal retirement date, the
Participant’s date of termination will be the date on which one of the above
occurs;

 

  (ii)

during the one (1) year period following the date on which a Participant is laid
off due to a reduction in work force, provided the Participant returns to
service within the one-year period following his date of termination. If the
Participant does not return to service within said one-year period,

 

9



--------------------------------------------------------------------------------

 

whether because he was not recalled or was recalled but did not return to
service, the Participant shall be considered to have terminated his service as
of the last day of service.

If a Participant terminates his Employment and is rehired, the following rules
shall apply in determining his Years of Service:

 

  c. In the case of a Participant who had five (5) or more Years of Service, his
Years of Service accrued during his prior period of Employment shall be
reinstated as of the date of his re-employment.

 

  d. In the case of a Participant whose Employment terminated before completing
five (5) Years of Service, his Years of Service accrued during his prior period
of Employment shall be reinstated unless the “Break-in-Service” exceeds five
(5) years.

In no event shall a Participant be deemed to have more than one Year of Service
with respect to any Year.

 

10



--------------------------------------------------------------------------------

Article 3

ADMINISTRATION

The Plan shall be administered by the Committee. The Committee shall have the
authority to interpret the provisions of the Plan and decide all questions and
settle all disputes which may arise in connection with the Plan, all in the sole
exercise of its discretion. The Committee may establish operative and
administrative rules and procedures in connection therewith, and may provide the
delegation of day-to-day administration to the Company’s Administrative
Committee or Chief Administrative Officer, provided that such procedures are
consistent with the requirements of Section 503 of ERISA. All interpretations,
decisions and determinations made by the Committee or its delegate shall be
final, conclusive and binding on all persons concerned. No member of the
Committee who is a Participant may vote or otherwise participate in any decision
or act with respect to a matter relating to himself or his beneficiaries. The
Committee and the individual members thereof and its delegates shall be
indemnified by the Company against any and all liabilities arising by reason of
any act or failure to act made in good faith pursuant to the provisions of the
Plan, including expenses reasonably incurred in the defense of any claim
relating thereto.

 

11



--------------------------------------------------------------------------------

Article 4

PARTICIPATION

 

4.1 Participation. Each Participant in the Old SERP on December 31, 2004, shall
become a Participant in the Plan on January 1, 2005, to the extent such
Participant has benefits under the Old SERP which are not Grandfathered
Benefits.

The remaining Participants shall be those Executive Officers or other Employees
who are both selected by the Committee and are “management” or “highly
compensated” employees within the meaning of Sections 201(2), 301(a)(3) and
401(a)(1) of ERISA.

 

4.2 Selection by Committee. No Executive Officer or other Employee shall have
the right to become a Participant in the Plan unless selected by the Committee
in the sole exercise of its discretion.

 

4.3 Termination of Participation. A Participant’s participation in the Plan
shall end upon his Termination of Employment with the Company for any reason or
his ceasing to be a management or highly compensated employee. In addition, the
Committee may terminate a Participant’s participation in the Plan, but such
termination shall not reduce the obligation of the Company to any Participant
below the amount to which he would be entitled under the Plan as in effect
immediately prior to such termination of participation if his Employment with
the Company were then terminated.

 

12



--------------------------------------------------------------------------------

Article 5

PLAN BENEFITS

 

5.1 Amount of Plan Benefit. The amount of Plan Benefit payable upon Termination
of Employment as a monthly retirement income for life to a Participant who,
while in the employ of the Company, has both attained age 55 and completed five
(5) Years of Service (or to a Participant who becomes entitled to payment of his
Plan Benefit pursuant to Article 7) shall be equal to (a) less (b) plus (c) plus
(d) calculated as follows:

 

  a. .85 percent of Average Total Compensation for each year of Credited
Service, plus .75 percent of Average Total Compensation in excess of the Social
Security Tax Base for each year of Credited Service not exceeding thirty-five
(35);

Less

 

  b. 100 percent of the Participant’s Basic Plan Benefit;

Plus

 

  c. The reduction, if any, to the early retirement benefit payable from the
Basic Plan due to the limitations as set forth in Section 415(b) of the Code;

Plus

 

  d. For each Participant listed in Appendix J of the Basic Plan, an amount
equal to (i) minus (ii):

 

  (i) the portion of the Participant’s Basic Plan Benefit determined under
Section 4.2(b)(iii) of the Basic Plan payable at age 65, and

 

  (ii) the portion of the Basic Plan Benefit determined under
Section 4.2(b)(iii) payable as of the date the Participant commences his Plan
Benefit.

The benefit payable under the Plan, however, shall in no event be less than
(c) above. No actuarial adjustment shall be made as the result of either
retirement before or after age 65.

 

13



--------------------------------------------------------------------------------

5.2 Pre-Retirement Death Benefit. If a Participant who, while in the employ of
the Company, had attained age 55 and completed five (5) Years of Service dies
prior to Termination of Employment, the Participant’s Eligible Spouse, if any,
shall be entitled to receive an annual Plan Benefit determined as if the
Participant had retired and elected a Surviving Spouse Option on the day before
the Participant died commencing within 90 days following the Participant’s
death.

If a Participant dies while in the employ of the Company prior to attaining age
55, but after the completion of five (5) Years of Service, the Participant’s
benefit will be calculated on the date of the Participant’s death; and the
Participant’s Eligible Spouse, if any, shall be entitled to receive an annual
Plan Benefit in the form of a Surviving Spouse Option commencing on the day the
Participant would have attained age 55, if still living.

 

5.3 Form of Payment. The form of payment shall be selecting by the Participant
from among the following: (i) a joint and survivor 50% annuity, (ii) a joint and
survivor 100% annuity or (iii) a life annuity. All optional forms of payment
shall be the Actuarial Equivalent of a monthly retirement income for life and
shall have the same annuity commencement date.

 

5.4

Time of Payment. Benefit payments will commence on the first of the month
following the month in which the Participant experiences a Termination of
Employment, but in no event later than April 1st of the Calendar Year following
the Participant attaining age 70 1/2.

 

5.5 Offsets and Delays. Except as provided in Article 8 and in Section 11.1, the
Company shall promptly pay all Participants or Eligible Spouses the benefits due
them under the Plan without any right to offset or to delay any benefits pending
the outcome of any arbitration, lawsuit or other dispute with any such
Participant.

 

5.6

Restriction on Distribution to Specified Employees. Notwithstanding the terms of
any election or Plan provision, distribution to a Specified Employee made on
account of separation from service may not be made before the date which is 6
months and 1 day after the date of separation from service as determined under
section 409A of the Code (the “New Payment Date”). The aggregate of any payments
that otherwise would have

 

14



--------------------------------------------------------------------------------

 

been paid to the Participant during the period between the separation from
service and the New Payment Date shall be paid to the Participant in a lump sum
on such New Payment Date. Thereafter, any payments that remain outstanding as of
the day immediately following the New Payment Date (together with interest at
the prime rate published in the Wall Street Journal on the date of Termination
of Employment) shall be paid without delay over the time period originally
scheduled, in accordance with the terms of the Plan and the Participant’s
election.

 

15



--------------------------------------------------------------------------------

Article 6

VESTING

 

6.1 Full Vesting. A Participant who both attains age 55 and completes at least
five (5) Years of Service while in the employ of the Company shall be 100%
vested in his Plan Benefit.

 

6.2 Termination of Employment. Except as provided in Section 5.2, a Participant
who experiences a Termination of Employment with the Company before he satisfies
both conditions stated in Section 6.1 shall not be entitled to any benefits
hereunder.

 

6.3 Change of Control. Upon a Change in Control, Article 7 may become operative
to override the provisions of Sections 6.1 and 6.2.

 

16



--------------------------------------------------------------------------------

Article 7

CHANGE IN CONTROL

 

7.1 Additional Retirement Security. Upon a Change in Control, the provisions of
this Article 7 shall become operative and shall supersede any conflicting
provisions in the Plan.

 

7.2 Participation Frozen. No new Participants shall be admitted to participation
after the occurrence of the Change in Control.

 

7.3 Accelerated Vesting and Additional Service Credit. Each Participant in the
employ of the Company on the date of the Change in Control shall be 100% vested
in his Plan Benefit and, to the extent provided in his employment agreement,
shall be credited with additional years of Credited Service.

 

7.4 Plan Benefits; Payment. Upon a Change in Control which is also an event
described in Code section 409A(a)(2)(A)(v) and the regulations thereunder.
Participant in the employ of the Company on the date of the Change in Control
shall receive, within forty-five (45) days of the Change in Control, a single
sum distribution of the Actuarial Equivalent of his Plan Benefit determined as
of the Change in Control taking into account paragraph (f) of Section 2.8.

 

17



--------------------------------------------------------------------------------

Article 8

FORFEITURE OF BENEFITS

To the extent permitted by applicable law and notwithstanding anything in the
Plan to the contrary, a Participant who acts in a manner prejudicial to the
interests of the Company shall forfeit his rights to benefits under the Plan. A
Participant shall be deemed to have acted in a manner prejudicial to the
interests of the Company if, at any time within one (1) year after Termination
of Employment, the Participant engages in any activity in competition with any
business activity of the Company, or inimical, contrary or harmful to the
interests of the Company, including, but not limited to:

 

  (i) conduct related to the Participant’s employment for which either criminal
or civil penalties may be sought against the Participant,

 

  (ii) violation of Company policies, including, without limitation, the
Company’s personnel and insider trading policies,

 

  (iii) accepting employment that is in competition with or acting against the
interests of the Company,

 

  (iv) employing or recruiting any present, former of future employee of the
Company,

 

  (v) disclosing or misusing any confidential information or material concerning
the Company, or

 

  (vi) participating in a hostile takeover attempt, tender offer of proxy
contest.

If this Article 8, or any portion thereof, is held to be illegal, invalid, or
unenforceable under present or future law, and not subject to reformation, then
such provision shall be fully severable, and the remaining provisions of the
Plan shall remain in full force and effect and shall not be affected by the
severed provision or by its severance.

 

18



--------------------------------------------------------------------------------

Article 9

AMENDMENT OR TERMINATION

The Company intends the Plan to be permanent but reserves the right to amend or
terminate the Plan upon action of the Committee. Any amendment approved by the
Committee must be in writing and be executed by an officer of the Company
authorized to take such action. No amendment or termination shall directly or
indirectly deprive any current or former Participant or beneficiary of all or
any portion of any benefit payment which has commenced prior to the effective
date of such amendment or termination or which could be payable if the
Participant terminated employment for any reason, including death, immediately
prior to the effective date such amendment or termination. Notwithstanding any
other provision of the Plan, in the event of Plan termination, vested benefits
shall be distributed to Participants in lump sum payments as soon as permitted
under Treas. Reg. § 1.409A-3(j)(4)(ix).

 

19



--------------------------------------------------------------------------------

Article 10

CLAIMS PROCEDURES

 

10.1 General. Any claim for benefits under the Plan shall be filed by the
Participant or beneficiary (claimant) of the Plan on the form prescribed for
such purpose with the Committee, or in lieu thereof, by written communication
which is made by the claimant’s authorized representative in a manner reasonably
calculated to bring the claim to the attention of the Committee.

 

10.2 Denials. If a claim for a Plan benefit is wholly or partially denied,
notice of the decision shall be furnished to the claimant by the Committee
within a reasonable period of time after receipt of the claim by the Committee.

 

10.3 Notice. Any claimant who is denied a claim for benefits shall be furnished
written notice setting forth:

 

  a. the specific reason or reasons for the denial;

 

  b. specific reference to the pertinent Plan or provision upon which the denial
is based;

 

  c. a description of any additional material or information necessary for the
claimant to perfect the claim; and

 

  d. an explanation of the Plan’s claim review procedure.

 

10.4 Appeals Procedure. To appeal the denial of a claim, a claimant or his duly
authorized representative:

 

  a. may request a review by written application to the Company’s Board of
Directors, or its designate, not later than sixty (60) days after receipt by the
claimant of written notification of denial of claim;

 

  b. may review pertinent documents; and

 

  c. may submit issues and comments in writing.

 

20



--------------------------------------------------------------------------------

10.5 Review. A decision on review of a denied claim shall be made not later than
sixty (60) days after receipt of a request for review, unless special
circumstances require an extension of time for processing, in which case a
decision shall be rendered within a reasonable period of time, but not later
than 120 days after receipt of a request for review. The decision on review
shall be in writing and shall include the specific reason(s) for the decision
and the specific reference(s) to the pertinent Plan provisions on which the
decision is based.

 

10.6 Arbitration. Any controversy or claim arising under or relating to a claim
for benefits under the Plan shall be resolved by binding arbitration in
accordance with the rules and procedures of the American Arbitration
Association. The Plan shall not be required to submit any such claim or
controversy until the claimant has first exhausted the procedures described in
Section 10.5 although the Committee may voluntarily do so at any point in
processing an appeal from a prior claim denial or other disputed benefit
determination.

The costs of any such arbitration shall be borne equally by the Company and the
claimant. Each party shall be responsible for its own legal expenses. The
decision of the arbitrator shall be final and binding on all parties and
judgment on the arbitrator’s award may be entered in any court of competent
jurisdiction.

 

21



--------------------------------------------------------------------------------

Article 11

GENERAL PROVISIONS

 

11.1 Plan Not Funded. The Plan is intended to be and shall be construed and
administered as an employee pension benefit plan under Section 3(2)(A) of ERISA
which is unfunded and maintained by the Company solely to provide deferred
compensation to a “select group of management or highly compensated employees”
within the meaning of Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA. The
obligation of the Company to make payments under the Plan constitutes nothing
more than an unsecured promise of the Company to make such payments. No
Participant, beneficiary or any other person shall have any interest in any
particular assets of the Company by reason of the right to receive a benefit
under the Plan and any such Participant, beneficiary or other person shall have
only the rights of a general unsecured creditor of the Company with respect to
any rights under the Plan. PerkinElmer, Inc., in its sole discretion, may create
one or more trusts to hold assets of the Plan and to provide for the payment of
benefits. PerkinElmer, Inc. shall be the owner of each trust and the trust
corpus shall be subject to the claims of general creditors in the event of the
bankruptcy or insolvency of PerkinElmer, Inc. The trusts shall contain such
other terms and conditions as PerkinElmer, Inc. may deem necessary or advisable
to ensure that benefits are not includable, by reason of the trusts, in the
income of trust beneficiaries prior to actual distribution and that the
existence of the trusts does not cause the Plan to be considered “funded” for
purposes of Title I of the Employee Retirement Income Security Act of 1974, as
amended.

 

11.2 No Guaranty of Benefits. Nothing contained in the Plan shall constitute a
guaranty by the Company or any other entity or person that the assets of the
Company will be sufficient to pay any benefit hereunder.

 

11.3 No Enlargement of Employee Rights. No Participant or beneficiary shall have
any right to a benefit under the Plan except in accordance with terms of the
Plan. Establishment of the Plan shall not be construed to give any Participant
the right to be retained in the service of the Company.

 

22



--------------------------------------------------------------------------------

11.4 Spendthrift Provision. No interest of any person or entity in, or right to
receive a benefit under, the Plan shall be subject in any manner to sale,
transfer, assignment, pledge, attachment, garnishment, or other alienation or
encumbrance of any kind; nor may such interest or right to receive a benefit be
taken, either voluntarily or involuntarily, for the satisfaction of the debts or
other obligations or claims against, such person or entity, including claims for
alimony, support, separate maintenance and claims in bankruptcy proceedings.

 

11.5 Applicable Law. Subject to ERISA to the extent applicable, the provisions
of this Plan shall be construed and administered under the laws of the
Commonwealth of Massachusetts, without regard to its conflicts of laws and
principles.

 

11.6 Incapacity of Recipient. If any person entitled to a benefit payment under
the Plan is deemed by the Company to be incapable of personally receiving and
giving a valid receipt for such payment, then, unless and until claim therefor
shall have been made by a duly appointed guardian or other legal representative
of such person, the Company may provide for such payment or any part thereof to
be made to any other person or institution than contributing toward or providing
for the care and maintenance of such person. Any such payment shall be a payment
for the account of such person and a complete discharge of any liability of the
Company and the Plan thereof.

 

11.7 Corporate Successors. The Plan shall not be automatically terminated by a
transfer or sale of assets of the Company.

 

23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused the Plan to be executed by its duly
authorized representative this 9th day of December, 2008.

 

PERKINELMER, INC. By:  

/s/ Richard F. Walsh

  Richard F. Walsh Title:   SVP and Chief Administrative Officer

 

24